COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-004-CR


WALTER BRADFORD BEAYRD                                             APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Walter Bradford Beayrd appeals his conviction for possession

with intent to deliver between four and two hundred grams of cocaine. We

affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel



      1
          … See T EX. R. A PP. P. 47.4.
avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Appellant has been given the opportunity to file a pro se

brief, but has failed to do so.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. 3 Only then may we grant counsel’s motion to withdraw. 4 Because

appellant entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, voluntariness of the plea, error

that is not independent of and supports the judgment of guilt, and error

occurring after the guilty plea. 5




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W .2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      5
      … Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003);
Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).

                                          2
      We have carefully reviewed counsel’s brief and the record. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal.6 Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                PER CURIAM

PANEL: CAYCE, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 14, 2008




      6
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); accord Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                      3